Proceeding initiated in this court pursuant to subdivision 4 of section 6510 of the Education Law to review a determination of the Board of Regents suspending the petitioner’s license to practice as a pharmacist for a period of three months. The petitioner upon this proceeding does not dispute- the finding of the respondent that he had dispensed drugs requiring a prescription without first having a prescription. Indeed, it is conceded that he knew that he should not do what he did. Upon this proceeding the petitioner contends that the record establishes that he was entrapped by a police informer into dispensing the drug and that since he would have a valid defense in a criminal trial of entrapment (Penal Law, § 40.05), the evidence should have been excluded in this proceeding as "illegally” obtained. However, the mere fact that there exists a defense to a criminal proceeding does not mean that the evidence was illegally obtained. The contentions of the petitioner have no merit. Determination confirmed, and petition dismissed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Herlihy, JJ., concur.